Citation Nr: 0728872	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-27 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right leg 
condition, claimed as right leg swelling. 

2.  Entitlement to service connection for a right foot 
disability on a direct basis. 

3.  Entitlement to service connection for a right foot 
disability claimed as secondary to a right leg disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2002 and September 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St Paul, Minnesota.

Procedural history

The veteran served on active duty in the United States Army 
from May 1974 to July 1975.  

In November 2001 the RO received the veteran's claim of 
entitlement to service connection for a right leg disability.  
This claim was denied by the RO in the above mentioned 
December 2002 rating decision.  Within one year of the RO's 
decision the veteran identified and submitted additional 
medical evidence in support of his claim.  The veteran's 
claim was therefore readjudicated in September 2003 where it 
was denied once again.  See 38 C.F.R. § 3.156(b) (2006).  

The September 2003 rating decision also denied the veteran's 
claim of entitlement to service connection for a right foot 
condition.  In a September 16, 2003 statement, the veteran 
indicated his disagreement with the RO's denial of his right 
leg and right foot condition.  The veteran perfected an 
appeal as to both issues with the timely filing of his VA 
Form 9 in July 2004. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
right leg condition and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
right foot condition and his military service.

3.  The veteran's claim for entitlement to service connection 
for a right foot disability secondary to a right leg 
disability is not based on a service-connected disability. 


CONCLUSIONS OF LAW

1.  A right leg condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A right foot condition was not incurred in or aggravated 
by active military service, nor is such secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.301, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
right leg and right foot disability.  In the interest of 
clarity, the Board will first discuss certain preliminary 
matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a series letter from 
the RO dated January 7, 2002 and August 8, 2004, including a 
request for evidence of "a relationship between your current 
disability and an injury, disease, or event in military 
service."  See August 2004 VCAA letter. 

Upon reviewing the record it appears the veteran was not 
informed of the elements necessary to sustain a claim for 
secondary service connection.  As discussed in more detail 
below, the Board finds that the law, and not the evidence, is 
dispositive of the claim, the claim is being denied because 
of lack of legal merit or of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, 
any failure by the VA to notify the veteran of the elements 
of secondary service connection constitutes harmless error 
and does not prejudice the veteran.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2004 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records such as medical records from 
"State or local governments, private doctors and hospitals, 
or current or former employers."  Furthermore, the VA 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  

The VCAA letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [Emphasis as in the original].

The Board notes that the August 2004 letter from the RO 
specifically requested of the veteran: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

There has been a significant recent Court decision concerning 
the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claim, 
elements (1) and (2), veteran status, and existence of a 
disability are not at issue.  Moreover, elements (4) and (5), 
degree of disability and effective date, are rendered moot 
via the RO's denial of service connection for the veteran's 
claimed right leg and foot condition.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date were not 
assigned.  The veteran's claim of entitlement to service 
connection was denied based on element (3), the connection 
between the veteran's service and the claimed disabilities. 
 As explained above, he has received proper VCAA notice as to 
his obligations, and those of VA, with respect to this 
crucial element.  Because as discussed below the Board is 
denying the veteran's claim, elements (4) and (5) remain 
moot.

One final comment concerning notice is in order, the Board 
notes that the August 2004 VCAA letter incorrectly listed the 
issues on appeal as a right hip condition.  This was remedied 
by a February 2005 letter from the RO informing the veteran 
that the letter was intended to apply to his claims on 
appeal.  In light of the RO's supplemental letter the Board 
believes such error was harmless.  Moreover, the veteran has 
been ably represented by his service organization, which has 
provided cogent argument on his behalf. The veteran and his 
representative were accorded ample opportunity to provide 
evidence and argument in support of his claim after such 
notice was sent and additional arguments were submitted on 
February 4, 2005 and August 9, 2007.  The veteran and his 
representative have pointed to no harm arising from the VCAA 
notice.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has provided a 
medical examination, obtained the veteran's VA outpatient 
medical records and private medical records.  

In this case the RO has made repeated attempts to locate the 
veteran's workers compensation case file.  In an August 19, 
2004 letter, the Illinois Industrial Commission indicated 
that the veteran's workers compensation case file had been 
destroyed but sent a copy of the veteran's docket summary.  

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  So it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

1.  Entitlement to service connection for a right leg 
condition, claimed as right leg swelling. 

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
veteran was diagnosed with right leg swelling due to 
compartment syndrome in August 2003.  Hickson element (1) has 
therefore been satisfied. 

With respect to Hickson element (2), the veteran's service 
medical records indicate that he suffered a right leg injury 
while playing basketball in March 1975.  Consequently, 
Hickson element (2), in service disease or injury, has been 
met. 
With respect to Hickson element (3), medical nexus, the 
evidence of record contains two medical opinions which 
discuss the cause of the veteran's right leg condition.  The 
first opinion comes from an August 2003 VA examiner who 
determined that the veteran's right leg condition was not 
related to his military service. Specifically, the examiner 
stated that his current condition was "very unlikely to be 
related to the veteran's history of a hematoma in the 
service.  It is far more likely to be related to the [post-
service] motor vehicle accident and subsequent compartment 
syndrome." 

The second medical nexus opinion of record stems from L.T.L., 
M.D., and P.E.J., M.D. who treated the veteran for right leg 
pain in January 2003.  While not opining on the source of the 
veteran's right leg swelling, the physicians stated that his 
right leg pain is most likely "neuropathy secondary to his 
diabetes."  The report makes no mention of the veteran's 
military service and does not link any current medical 
problems to his military career. 

The veteran has not submitted any evidence to the contrary; 
the above mentioned statements are the only medical opinions 
in the record.  As was explained in the Board's VCAA 
discussion above, the veteran has been accorded ample 
opportunity to submit evidence in support of his claim; he 
has not done so.  See 38 U.S.C.A. § 5107(a) (2002) [the 
claimant has a responsibility to support a claim for VA 
benefits.]

To the extent that the veteran and his representative contend 
that a medical relationship exists between his right leg 
condition and service, any such statements offered in support 
of the veteran's claim do not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  As a result, Hickson 
element (3) has not been met and the veteran's claim fails on 
this basis. 



In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right leg condition, as Hickson element (3) has not been 
met.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for a right foot 
disability on a direct basis.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to the veteran's right foot claim and Hickson 
element (1), the medical evidence indicates that the veteran 
was seen in June 2003 for a painful right great toe which had 
a callous build up.  L.B., R.N.C., noted that the veteran has 
a history of hallux abductus with plantar medial pinch.  
Hickson element (1) has therefore been satisfied. 

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of a right 
foot disease or injury while in service.  The service medical 
records reveal that the veteran did not report any foot 
problems during his military career. The veteran's April 1975 
separation examination indicates that the veteran's feet were 
normal upon examination.  Consequently, Hickson element (2) 
has not been satisfied and the veteran's claim fails on this 
basis alone. 

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the veteran's current 
right foot problem to his military service over forty years 
ago.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right foot disability, as Hickson elements (2) and (3) have 
not been met.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to service connection for a right foot 
disability claimed as secondary to a right leg disability. 

As discussed above, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

With respect to Wallin element (1), as discussed above, the 
medical evidence indicates that the veteran has a right foot 
disability.  See VA Medical Center treatment records, June 
2003.  Accordingly, Wallin element (1) has been met. 

With respect to Wallin element (2), evidence of a service-
connected disability, as noted above, the veteran has not be 
service-connected for a right leg disability.  Consequently 
Wallin element (2) has not been met, and the veteran's claim 
fails on this basis alone. 

With respect to Wallin element (3), in the absence of a 
service-connected disability it naturally follows that a 
medical nexus is lacking also.  Such is the case here.  
Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis as 
well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a right foot disability, claimed as secondary to a right leg 
disability. 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right leg condition, 
claimed as right leg swelling is denied.

Entitlement to service connection for a right foot disability 
is denied. 

Entitlement to service connection for a right foot disability 
claimed as secondary to a right leg disability is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


